DETAILED ACTION
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of apparent editorial errors in paragraphs [0028] – [0031].  Going forward with examination, the paragraphs are interpreted to be (Note that in applicant’s response, where a change is requested in the specification, an entire paragraph of the specification containing the change will be needed):
--[0028]	In a case where the final and completed structure is the structure that is illustrated in Fig. [[4]] 3, the first HEPA filter 11 of Fig. [[4]] 3 is used as the HEPA filter 10 of Fig. 6, and the permeability of the second HEPA filter 12 is tested in the completed structure illustrated in Figs. 3 and 4 after the permeability of the first HEPA filter 11 alone is tested, it becomes possible, by carrying out the permeability tests, to guarantee that a highly infectious and dangerous virus or the like is reliably collected by the two HEPA filters.--
--[0029] 	A case where a state where the fan filter unit is completed is illustrated in Fig. 8 will be described. After it is confirmed that the first HEPA filter satisfies predetermined performance, the test blower 70 shown in Fig. 7 is removed and the exhaust unit 20 used during actual use is installed on the exhaust side of the HEPA filter 10 on the opposite side. At this time, a cover case 90 is installed so as to surround the HEPA filter 10 and the exhaust unit 20 such that air discharge from the HEPA filter becomes smoother.--
--[0030] 	It should be noted that the exhaust unit 20 and then the second HEPA filter 12 are installed on the exhaust side of the first HEPA filter 11 and the cover case 90 is further installed so as to surround the first HEPA filter 11, the exhaust unit 20, and the second HEPA filter 12, in a case where a permeation test is performed on the [[first]] second HEPA filter [[11]] 12 instead of the first HEPA filter [[10]] 11 at this time and the structure of Fig. 4 can be realized as a result of the installation.--
--[0031] 	This example is characterized in that the performance of the first HEPA filter 11 is measured by means of the test blower 70 during an on-site installation, the fan filter unit is subsequently completed by the exhaust unit 20 being attached, and the performance of the first HEPA filter 11 [[is]] does not need to be measured on-site in the completed state of the fan filter unit. As a result, the number of HEPA filters to be tested on-site can be reduced as compared with the case of Example 1, and thus cost reduction for on-site testing can be achieved. The fan filter unit that is described in Example 1 is a more desirable form when the aspect of performance is given higher priority.--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-10 recite several terms that appear to lack proper antecedent basis.  Going forward with examination, claim 9 is interpreted to be (Note that the indicators in parentheses are for ease of understanding the claim, in reference to the application drawings and specification):
--A fan filter unit comprising: 
a HEPA filter (11); and 
an exhaust unit (20), wherein HEPA filter performance is confirmed by 
firstly, positioning and attaching [[a]] only the HEPA filter (11) at an opening provided in a wall surface, 
secondly, positioning and installing a test blower (70) on an indoor side or an intake side of the HEPA filter (11), 
thirdly, supplying a test gas from the intake side of the HEPA filter (11) while operating the test blower (70) and simultaneously measuring a permeation concentration of the test gas on an exhaust side of the HEPA filter (11),
fourthly, removing the test blower (70) after confirming that the HEPA filter (11) satisfies predetermined performance based on a result of the permeation concentration measurement, and
fifthly, attaching [[an]] the exhaust unit (20) and a cover (90) integrating the HEPA filter (11) and the exhaust unit (20) to the exhaust side of the HEPA filter (11).--
(Dependent claim 10 falls together with claim 9.)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koopmans (CN 207035312 U).  An English translation of Koopmans is provided in an IDS filed by applicant on 9/14/2022.
Koopmans teaches a fan filter unit comprising (See fig. 1, reproduced below): 
a first HEPA filter (30); 
a second HEPA filter (31); and 
exhaust means (20) installed between the first HEPA filter (30) and the second HEPA filter (31), 
wherein the first HEPA filter (30), the second HEPA filter (31), and the exhaust means (20) are integrated by a housing (10).


    PNG
    media_image1.png
    794
    705
    media_image1.png
    Greyscale


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takizawa et al. (JP 10206310 A).  An English translation of Takizawa is provided in an IDS filed by applicant on 9/14/2022.
Takizawa teaches:
1.	A fan filter unit comprising (See figs. 1, 2, reproduced below): 
a first HEPA filter (1); 
a second HEPA filter (8); and 
exhaust means (=  blower 7) installed between the first HEPA filter (1) and the second HEPA filter (8), 
wherein the first HEPA filter (1), the second HEPA filter (8), and the exhaust means (7) are integrated by a housing (6).

    PNG
    media_image2.png
    370
    875
    media_image2.png
    Greyscale

2. 	The fan filter unit according to claim 1, comprising an introduction port (including an aerosol feeder 2, conduits 18 and 19, valve 17, aerosol jet 13, etc.) for a test gas (e.g., an aerosol; Abstract; Par. 0009) between the first HEPA filter (1) and the second HEPA filter (8) in the housing (6).

3. 	The fan filter unit according to claim 2, wherein the exhaust means (= the blower 7) has a fan and a motor (inherent and/or well-known structures) and the test gas introduction port is positioned closer to the first HEPA filter (1) side than the fan (as seen in at least fig. 1).

4.	The fan filter unit according to claim 2, wherein the test gas introduction port includes a lid, a flap, a cock, or a valve (17).

5. 	The fan filter unit according to claim 4, wherein the test gas introduction port has a lock function (of the valve 17, which may be closed to lock a gas flow therethrough) or a check valve.

6. 	A HEPA filter performance measurement method for introducing an aerosol from the test gas introduction port with respect to the fan filter unit according to claim 2 and measuring a permeation concentration of the test gas (aerosol) on an exhaust side of the second HEPA filter 8 (by using a scanning device 3 to scan the aerosol feeder 2 and a scanning device 5 to scan an aerosol detector 4, all of which are positioned on the exhaust side of the second HEPA filter 8; as seen at least in figs. 1, 2).

7. 	A structure purifying outdoor exhaust with the fan filter unit according to claim 2 (which is capable of being used for purifying outdoor air for example).

Allowable Subject Matter
Claim 8 is allowed.  The following is be an examiner’s statement of reasons for allowance:
With respect to independent claim 8, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  
“ (Step 4) removing the test blower after confirming that the HEPA filter satisfies predetermined performance based on a result of the permeation concentration measurement; and 
(Step 5) attaching an exhaust unit and a cover integrating the HEPA filter and the exhaust unit to the exhaust side of the HEPA filter.”

Claims 9-10 would also be allowed if the above 112 rejections were overcome.  The following would be an examiner’s statement of reasons for allowance:
With respect to independent claim 9, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter (which is essentially equivalent to the allowable subject matter for claim 8): 
“fourthly, removing the test blower after confirming that the HEPA filter satisfies predetermined performance based on a result of the permeation concentration measurement, and
fifthly, attaching the exhaust unit and a cover integrating the HEPA filter and the exhaust unit to the exhaust side of the HEPA filter.”

(Claim 10 is dependent on claim 9.) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           December 1, 2022